       Case 1:18-po-00153-SAB Document 40 Filed 05/20/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     ALBERT MARROQUIN, JR.
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                       Case No. 1:18-po-00153-SAB
12                     Plaintiff,                    UNOPPOSED MOTION TO DISMISS;
                                                     ORDER
13   vs.
14   ALBERT MARROQUIN, JR.,
15                     Defendant.
16
17          Defendant Albert Marroquin, Jr. hereby files this motion to dismiss pursuant to 18 U.S.C.
18   § 3607(a). The Government does not oppose this request.
19          On February 21, 2019, Albert Marroquin, Jr. pled guilty to possession of a controlled
20   substance in violation of 36 CFR § 2.35(b)(2). Pursuant to the agreement of the parties, the Court
21   granted Mr. Marroquin a deferred entry of judgment under 18 U.S.C. § 3607(a). On December 9,
22   2019, the Court vacated Mr. Marroquin’s review hearing because he fully complied with the terms
23   of his probation. Mr. Marroquin’s probation expired on February 21, 2020.
24          Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
25   not violated a condition of his probation, the court shall, without entering a judgment of conviction,
26   dismiss the proceedings against the person and discharge him from probation.” Here, Mr.
27   Marroquin’s term of probation has expired, and he did not violate any condition of his probation.
28          Accordingly, Mr. Marroquin requests that the Court, without entering a judgment of
       Case 1:18-po-00153-SAB Document 40 Filed 05/20/20 Page 2 of 2


 1   conviction, dismiss the proceedings.
 2
                                                  Respectfully submitted,
 3
                                                  HEATHER E. WILLIAMS
 4                                                Federal Defender
 5
 6   Date: May 18, 2020                           /s/ Matthew Lemke
                                                  MATTHEW LEMKE
 7                                                Assistant Federal Defender
                                                  Attorney for Defendant
 8                                                ALBERT MARROQUIN, JR
 9
10                                               ORDER

11            Pursuant to 18 U.S.C. § 3607(a), the Court hereby dismisses the proceedings against Mr.

12   Marroquin in United States v. Albert Marroquin, Jr., Case No. 1:18-po-00153-SAB.

13
14
     IT IS SO ORDERED.
15
     Dated:     May 19, 2020
16                                                    UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27

28
